Schneidee, J.,
dissenting. The questions presented to this court are anything but “general and abstract.” They involve a very apparent conflict between Amended Substitute Senate Bill No. 455 and our prior decisions in this case, citation to which is made in the per curiam opinion.
The majority apparently is persuaded that this is a new “cause” and that a new “action” is necessary to invoke our jurisdiction to decide the questions, or at least that the Board of Tax Appeals must decide whether to follow the new statutory law or to follow our previous orders, after which, if the relator is unsatisfied with that decision of the board, it may then pursue an attack on that decision,
*186However, I can well appreciate the dilemma of the board in not desiring to appear contemptuous of either the General Assembly or this Court.. I would refuse to be prey to the tyranny of labels and would proceed to hear and decide the questions presented which may well involve either a reaffirmation or a modification of the writ previously issued depending upon our ultimate decision on the merits.
There is obvious controversy here and both sides to that controversy are represented in this court by able counsel. Thus, this case bears no similarity to those cited in the majority opinion to support it.
Our failure to proceed promptly and expeditiously in this matter may well result in “utter chaos ... in the assessment and collection of real property taxes in Ohio. .” See the Attorney General’s brief filed herein.